Opinion issued April 26, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-13-00122-CV
                          ———————————
                   IN RE DCP MIDSTREAM, LP, Relator



           Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

      Relator, DCP Midstream, LP, has filed a petition for writ of mandamus in

this Court. * See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004); see also TEX. R.

APP. P. 52.1. In its mandamus petition, DCP Midstream requests this Court to
*
      The underlying case is Odell et al. v. DCP Midstream, LLC, DCP Midstream
Holdings, LLC, and DCP Midstream, LP, cause number 2010–39744, pending in the
234th District Court of Harris County, Texas, the Hon. Wesley Ward, presiding.
order the trial court to vacate its January 18, 2013 order denying DCP Midstream’s

“Motion to Strike the Intervening Plaintiffs’ Petition to Intervene” and to order the

trial court to grant the motion.

      We deny DCP Midstream’s petition for writ of mandamus. We lift the

temporary stay entered on February 21, 2013.



                                             Laura Carter Higley
                                             Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Justice Brown, dissenting.




                                         2